MoCULLOCH, C. J., (dissenting). I am wholly unable-to find any distinguishing features between this case and the case of Reynolds v. Shaver, 59 Ark. 300, with respect to the interpretation of deeds of conveyances involved. In the former case the deed purported to convey the "right, title, claim and interest in and to the land” described, and concluded with a clause whereby the grantors undertook to "warrant and defend the same. ’ ’ This court decided that the deed was only a quitclaim and that the warranty applied only to whatever interest the grantee had at that time. In the present case that the deed, so far as concerns the land in controversy, only purported to convey "whatever interest the said Victoria Phelps may have in part of the southeast of the northwest (9.23 acres), and the south half of the northeast quarter of section 21, township 16 north, range 1 west;” and according to the doctrine of Reynolds v. Shaver, supra, it ought to be decided that the warranty applied only to whatever interest Victoria Phelps had at that time. In fact the present case is the stronger one of the two with respect to applying the warranty to the interest conveyed, for there were four other tracts described in the deed and they are conveyed absolutely, and the warranty clause can appropriately he applied to them so as to give full effect to it. The deed in question was only a quitclaim and did not, under Kirby’s Digest, section 734, carry an after-acquired title. Blanks v. Craig, 72 Ark. 80; Wells v. Chase, 76 Ark. 417; King v. Booth, 94 Ark. 306. Under any interpretation of Henson Kenyon’s last will, Mrs. Phelps acquired no vested interest in the land prior to the death of Emeline Owen and her deed to appellee conveyed no-title to the land in controversy.